Stewart, J.,
delivered the opinion of the Court.
Courts do not make contracts for the parties concerned.
*352When a contract is brought under the review of a Court, it is merely its province to put such interpretation upon its terms, as to effectuate the intention of the parties thereto.
It was competent for the parties in this case to have made a contract that a specific .lot of boots and shoes, valued by one of the parties, Clogg, the vendor, at $1250, should be assumed for the purpose of exchange, to be worth that much ; and that at such valuation they should be received by the other party, King, the vendee, in part payment for the land purchased.
If Clogg would not exchange them, unless at such valuation, although they might not really be worth such sum, and King agreed to the proposition, and to take them as offered, can there be any doubt that he could not be heard afterwards, to insist, in the absence of proof, that they were warranted to be worth $1250, that he had the right, under the contract, to have a lot of boots and shoes, really worth such sum? If he were allowed to sustain such claim, would not a stipulation be interpolated into the contract not warranted by its terms'?
He was only entitled to receive them as sold and purchased.
If a purchase be made without warranty in any particular, the purchaser has no right to insist upon a warranty. It is his duty to see how the contract is made, and that it contains whatever stipulation he means to insist upon.' He must use every reasonable precaution to protect himself; for the law will not indemnify him against the consequences of his own neglect of duty. 1 Parson on Con., 460.
■ Where the contract of sale is in writing and contains no warranty, express or implied, parol evidence cannot be admitted to add a warranty. The parties here have reduced their contract to writing, and this excludes any parol evidence to contradict it or vary its terms, in the *353absence of fraud. The due-hill in question does not upon its face, or by its fair interpretation, contain any obligation upon Clogg to deliver a lot of hoots and shoes warranted to he actually worth $1250, hut stipulates to deliver a specific lot of hoots and shoes, valued by him at $1250. Of course, there was an implied obligation on the part of Ologg to make the valuation honestly and in good faith; there is no proof that it was not so made. Hor does the due-hill contain any stipulation making the sale of the lot of boots and shoos dependent upon their examination by the plaintiff. It was accepted and relied upon by the plaintiff as the contract between the parties, and it is the exponent of their views in regard to the lot of. hoots and shoes. There was no evidence in the record that the boots and shoes were not worth $1250.
if the plaintiff could show fraud and deception, that would present another question. He would not be estopped by his acceptance of the due-bill, under such circumstances, hut, in their absence, or any proof of warranty as to the actual value of tbe lot of boots and shoes, he is obliged to receive them, according to the terms of the due-hill, the written contract upon the subject. The testimony proposed to he introduced by the plaintiff in his first hill of exceptions, for the purpose of rebutting the evidence of the defendant, was inadmissible and properly refused by the Court.
It was immaterial and could not have affected the result.
The evidence of the defendant, if it, had been objected to, was clearly inadmissible, except so far as it related to the offer to deliver the lot of boots and shoes upon the demand of the plaintiff.
Its admission without objection, did not authorize the introduction of the proposed rebutting testimony. The plaintiff’s four prayers were properly refused. They were founded upon the erroneous theory that the defendant had *354not the right to sell his hoots and shoes at his own valuation, if he could get any one to huy them upon his terms. If the plaintiff chose to huy them in that way, or to take them at the valuation, in the exchange made, both parties had the right to make their trade upon that basis.
(Decided 18th June, 1874.)
According to the stipulations of the due-hill, the right was conferred upon the plaintiff to receive the lot of boots and shoes as designated therein, with the obligation imposed upon the defendant, to deliver the same to the plaintiff upon his demand.
The defendant’s prayer was substantially correct.
The due-bill, if found to be the written evidence of the contract between the parties, only compelled the defendant to deliver to the plaintiff the lot of boots and shoes therein' specified.
If the plaintiff demanded other boots and shoes, the defendant was under no obligation to deliver them. No formal mode of demand or offer to deliver, was necessary. Any demand may he construed as made conformably to the tenor of the contract. If the defendant had refused to deliver any lot of boots and shoes, he could not shelter himself under the plea that the demand was not sufficiently precise. The contract called for no precise formality in the demand.
But if upon demand the defendant did not refuse, hut offered to deliver the lot of boots and shoes that had been valued and boxed up by him, as described in the due-bill, that was a compliance with his undertaking, as evidenced by the due-bill.

Judgment affirmed.